DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  the term “move” is misspelled or missing additionally adjacent words leaving the claim language grammatically flawed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning system” in Claims 1-20, “lever device” in Claims 1, 6, 10, and 16-18, “door elastic member” in Claims 3 and 20, “cleaner suction device” in Claims 4 and 19, “lever support member” in Claims 6 and 18, “connection member” in Claims 6-9, 11, 14, and 18, “lever elastic member” in Claims 10 and 18, “station suction device” in Claims 11 and 13, “sealing member” in Claims 14 and 17, “extension member” in Claims 11 and 12, and “stretching member” in Claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0150861 (hereafter Tanaka et al.).

Regarding Claim 1, Tanaka et al. teaches:
1. A cleaning system (electric vacuum cleaner 1 shown in Figure 1) comprising: 
a robot cleaner (robotic vacuum cleaning unit 2) including: 
a dust collector (primary dust container 12) provided with a dust outlet, and an outlet door (disposal lid 42) configured to open and close the dust outlet (disposal port 41); and 
a station (station 5) including: 
a lever device (lever 26 mechanism with suction opening interface) configured to open the outlet door (Figures 6-16) and communicate with the dust collector when the lever device is pressed by the robot cleaner (the lever 26 opens the disposal lid 42 creating fluid communication between the primary dust container 12 and dust transfer pipe 25), and 
a collector (dust collecting section 22) configured to: 
communicate with the lever device (the lever 26 opens the disposal lid 42 creating fluid communication between the primary dust container 12 and dust transfer pipe 25), and 
generate a suction force (with secondary electric blower 69) to suction dust collected in the dust collector (Paragraph [0124]).  

Tanaka et al. discloses fluidic communication as presented.  Additional Tanaka et al. discloses that the dust collecting section 22 includes a homing detector 72 that senses when the robot cleaner 2 is positioned at the point where the lever 26 is fully pressed as shown in Figure 16.  Therefore, the arrival of the robot cleaner fully presses the lever 26 and at the same time senses that the robot has returned to its home position.  In the home position, the robot cleaner is additionally connected to the station 5 through electrodes 3 allowing the robot cleaner to sense that it is properly returned to the station 5.  This arrival triggers the secondary electric blower 69 to suction the debris from the primary dust container 12 as disclosed in Paragraph [0124].  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Tanaka et al. device to include a sensor on the lever, for example a pair of magnets and reed switches, that would allow the lever to electrically communicate with the dust collector of the robot cleaner and additionally electrically communicate the dust collecting section to initiate the secondary electric blower operation with the motivation to achieve a similar electrical detection between the connected devices with merely a different type of sensor.

Regarding Claim 2, Tanaka et al. teaches:
2. The cleaning system of claim 1, wherein the outlet door (disposal lid 42) is slidable (see discussion below) about the dust collector (primary dust container 12). 

Tanaka et al. discloses robotic vacuum cleaning unit 2 with a disposal lid 42 that is biased in a direction of closing a disposal port 41 by a coil spring 127.  As the robot moves into position on the station 5, the disposal lid is hooked by lever 26 and opened as the robot cleaner slides past the hook location to fluidically communicate a second suction source 69 to the primary dust container 12 for emptying the contents.  Tanaka et al. elected for the disposal lid to pivotally open about centerline C3.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to modify the door operation to be slidable instead of pivotal with the motivation of exploiting the natural motion of the robot cleaner sliding past the hook as shown in Figures 1-16 since applicant has not disclosed that a slidable motion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a slidable or rotatable motion.

Regarding Claim 3, Tanaka et al. teaches:
3. The cleaning system of claim 2, wherein the robot cleaner (robotic vacuum cleaning unit 2) comprises a door elastic member (coil spring 127) configured to apply an elastic force to the outlet door (disposal lid 42) in a direction of closing the dust outlet (disposal port 41).  

Regarding Claim 4, Tanaka et al. teaches:
4. The cleaning system of claim 1, wherein the robot cleaner (robotic vacuum cleaning unit 2) further includes: 
a cleaner inlet (suction port 36) formed toward a surface to be cleaned (Figure 2); 
a cleaner suction device (primary electric blower 13) configured to generate a suction force to suction dust; and 
a cleaner outlet (discharge from primary electric blower 13, see discussion below) configured to discharge air introduced through the cleaner inlet.  

Tanaka et al. does not identify a cleaner outlet on the device, however, an electric blower operates by creating an airflow path with a suction inlet side and a discharge outlet side.  Therefore, it would have been necessary and obvious to one with ordinary skill in the art at the time of the invention for the Tanaka et al. device to include a cleaner outlet downstream of the electric blower to perform the disclosed suction air path through the device.

Regarding Claim 5, Tanaka et al. teaches:
5. The cleaning system of claim 4, wherein the robot cleaner (robotic vacuum cleaning unit 2) further includes a drum blade (center brush 31) arranged on the cleaner inlet (suction port 36).  

Regarding Claim 6, Tanaka et al. teaches:
6. The cleaning system of claim 1, 
wherein the station (station 5) comprises a cleaner seating portion (high floor section 61) on which the robot cleaner (robotic vacuum cleaning unit 2) is seated, and 
wherein the lever device (lever 26 mechanism with suction opening interface) includes: 
a lever (lever 26) having one end configured to be pressed by the robot cleaner, 
a lever support member (shaft with rotation center line C3, Figure 6) configured to rotatably support the lever (Figures 6-16), and 
a connection member (sealing member 25a) arranged at the other end opposite to one end of the lever (Figure 16), the connection member configured to be connectable to the dust outlet (Figure 16).  

Regarding Claim 9, Tanaka et al. teaches:
9. The cleaning system of claim 6, 
wherein, when the robot cleaner (robotic vacuum cleaning unit 2) is seated on the cleaner seating portion (high floor section 61), the connection member (sealing member 25a) protrudes to the outside of the cleaner seating portion so as to be connected to the dust outlet (disposal port 41), and 
wherein, when the robot cleaner is not seated on the cleaner seating portion, the lever (lever 26) protrudes from the outside of the cleaner seating portion (Figure 3).  

Regarding Claim 10, Tanaka et al. teaches:
10. The cleaning system of claim 6, wherein the lever device (lever 26 mechanism with suction opening interface) comprises a lever elastic member (coil spring, Paragraph [0115]) configured to apply an elastic force to the lever to allow one end of the lever to protrude from the cleaner seating portion (Paragraph [0115]).  

Regarding Claim 11, Tanaka et al. teaches:
11. The cleaning system of claim 6, wherein the collector (dust collecting section 22) comprises: 
a station suction device (secondary electric blower 69) configured to generate a suction force; 
a collection chamber (secondary dust container 68) in which dust suctioned from the robot cleaner is collected; and 
an extension member (dust transfer pipe 25) configured to connect the connection member (sealing member 25a) to the collection chamber.  

Regarding Claim 12, Tanaka et al. teaches:
12. The cleaning system of claim 11, wherein the extension member (dust transfer pipe 25) comprises a stretching member provided to be stretchable (see discussion below).  

Tanaka et al. discloses a dust transfer pipe that is formed of a rigid duct path.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to modify the dust transfer pipe of the Tanaka et al. device to be a flexible hose, that would be stretchable, with the motivation to eliminate the complexity of a sealed rigid pipe path within the station housing. 

Regarding Claim 13, Tanaka et al. teaches:
13. The cleaning system of claim 11 wherein the station (station 5) comprises a station outlet configured to discharge air suctioned by the station suction device (secondary electric blower 69)(see discussion below). 

Tanaka et al. does not identify a station outlet on the device, however, an electric blower operates by creating an airflow path with a suction inlet side and a discharge outlet side.  Therefore, it would have been necessary and obvious to one with ordinary skill in the art at the time of the invention for the Tanaka et al. device to include a station outlet downstream of the electric blower to perform the disclosed suction air path through the device.
 
Regarding Claim 14, Tanaka et al. teaches:
14. The cleaning system of claim 6, wherein the connection member (sealing member 25a) comprises a sealing member (flexible sealing protrusion shown in Figures 1-16) configured to seal the periphery of the dust outlet (disposal port 41) when the connection member is connected to the dust outlet (Figure 16).  

Regarding Claim 15, Tanaka et al. teaches:
15. The cleaning system of claim 1, 
wherein the robot cleaner comprises a battery mounting portion (portion for mounting rechargeable battery 18, Figures 1 and 2) and a cleaner charging terminal (charging terminals 47) electrically connected to the battery mounting portion (Paragraph [0058]), and 
wherein the station (station 5) comprises a station charging terminal (charging electrodes 3) provided to be electrically connected to the cleaner charging terminal when the robot cleaner is seated on a cleaner seating portion (high floor section 61)(Paragraph [0058]).  

Regarding Claim 16, Tanaka et al. teaches:
16. A station (station 5) comprising: 
a cleaner seating portion (high floor section 61) on which a robot cleaner (robotic vacuum cleaning unit 2) is seated; 
a lever device (lever 26 mechanism with suction opening interface) arranged in the cleaner seating portion (Figure 1), the lever device configured to communicate with a dust collector (primary dust container 12) provided in the robot cleaner when being pressed by the robot cleaner (the lever 26 opens the disposal lid 42 creating fluid communication between the primary dust container 12 and dust transfer pipe 25); and 
a collector (dust collecting section 22) configured to: 
communicate with the lever device (the lever 26 opens the disposal lid 42 creating fluid communication between the primary dust container 12 and dust transfer pipe 25), and
generate a suction force (with secondary electric blower 69) to suction dust collected in the dust collector (Paragraph [0124]).  

Regarding Claim 17, Tanaka et al. teaches:
17. The station of claim 16, wherein the lever device (lever 26 mechanism with suction opening interface) comprises a sealing member (sealing member 25a) configured to seal a portion in contact with the robot cleaner (robotic vacuum cleaning unit 2) to communicate with the dust collector (primary dust container 12).  

Regarding Claim 18, Tanaka et al. teaches:
18. The station of claim 16, wherein the lever device (lever 26 mechanism with suction opening interface) comprises: 
a lever (lever 26) having one end (hook 97) configured to be pressed by the robot cleaner; 
a lever support member (shaft with rotation center line C3, Figure 6) configured to rotatably support the lever (Figures 6-16); 
a lever elastic member (coil spring, Paragraph [0115]) configured to elastically press the lever to a direction of protruding from the cleaner seating portion (Paragraph [0115]); and 
a connection member (sealing member 25a) arranged at the other end opposite to one end of the lever (Figure 16), and configured to communicate with the dust collector (creates fluid communication for suction, Figure 16).  

Regarding Claim 19, Tanaka et al. teaches:
19. A robot cleaner (robotic vacuum cleaning unit 2) comprising: 
a cleaner inlet (suction port 36) formed toward a surface to be cleaned (Figure 2); 
a cleaner suction device (primary electric blower 13) configured to generate a suction force to suction dust; 
a dust collector (primary dust container 12) in which dust introduced through the cleaner inlet, is collected, the dust collector provided with a dust outlet (disposal port 41); and 
an outlet door (disposal lid 42) configured to be slidable (see discussion below) about the dust collector to open and close the dust outlet.  

Tanaka et al. discloses robotic vacuum cleaning unit 2 with a disposal lid 42 that is biased in a direction of closing a disposal port 41 by a coil spring 127.  As the robot moves into position on the station 5, the disposal lid is hooked by lever 26 and opened as the robot cleaner slides past the hook location to fluidically communicate a second suction source 69 to the primary dust container 12 for emptying the contents.  Tanaka et al. elected for the disposal lid to pivotally open about centerline C3.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to modify the door operation to be slidable instead of pivotal with the motivation of exploiting the natural motion of the robot cleaner sliding past the hook as shown in Figures 1-16 since applicant has not disclosed that a slidable motion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a slidable or rotatable motion.

Regarding Claim 20, Tanaka et al. teaches:
20. The robot cleaner of claim 19, further comprising: 
a door elastic member (coil spring 127) configured to apply an elastic force to the outlet door (disposal lid 42) in a direction of closing the dust outlet (disposal port 41).  

 	Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with dust collecting stations.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723